Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 1 of 17 PageID 109




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

   FRANCISCO A. GARCIA, JR.,

                        Petitioner,

   vs.                                               Case No.:      3:17-cv-1270-MMH-JBT
                                                                    3:16-cr-146-MMH-JBT
   UNITED STATES OF AMERICA,

                        Respondent.
                                                 /

                                             ORDER

          This case is before the Court on Francisco A. Garcia, Jr.’s Motion Under

   28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255

   Motion) and pro se memorandum (Civ. Doc. 2, Memorandum). 1 Garcia pleaded

   guilty to one count of conspiracy to commit aggravated sexual abuse of a minor,

   in violation of 18 U.S.C. §§ 371 and 3261(a)(1). (See Crim. Doc. 80, Judgment).

   Garcia challenges his conviction based on two grounds of ineffective assistance

   of counsel. The United States has responded in opposition. (Civ. Doc. 5,

   Response). Garcia has filed a reply brief. (Civ. Doc. 6, Reply). Thus, the case is

   ripe for a decision.




   1       Citations to the record in the underlying criminal case, United States vs. Francisco A.
   Garcia, Jr., No. 3:16-cr-146-MMH-JBT, will be denoted “Crim. Doc. __.” Citations to the record
   in the civil § 2255 case, No. 3:17-cv-1270-MMH-JBT, will be denoted “Civ. Doc. __.”


                                                 1
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 2 of 17 PageID 110




          Pursuant to 28 U.S.C. § 2255 and Rule 8(a) of the Rules Governing

   Section 2255 Proceedings 2, the Court has considered the need for an evidentiary

   hearing and determines that a hearing is not necessary to resolve the merits of

   this action. See Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an

   evidentiary hearing on a § 2255 motion is not required when the petitioner

   asserts allegations that are affirmatively contradicted by the record or patently

   frivolous, or if in assuming the facts that he alleges are true, he still would not

   be entitled to any relief); Patel v. United States, 252 F. App’x 970, 975 (11th

   Cir. 2007). 3 For the reasons below, Garcia’s § 2255 Motion is due to be denied.

          I.     Background

          The facts of the crime are set forth in the factual basis of Garcia’s written

   Plea Agreement. (Crim. Doc. 45, Plea Agreement at 14-16). In April 2011,

   Garcia and two co-defendants, Angel Jackson and Sidney Conner, Jr., were

   dependents of and residing with members of the armed forces at Naval Air

   Station Sigonella (“NASSIG”), a United States Naval installation in Sigonella,

   Italy. Garcia was 18 years old at the time.




   2       Rule 8(a) of the Rules Governing Section 2255 Proceedings expressly requires the Court
   to review the record, including any transcripts and submitted materials, to determine whether
   an evidentiary hearing is warranted before resolving a § 2255 motion.

   3      Although the Court does not rely on unpublished opinions as precedent, they may be
   cited throughout this Order as persuasive authority on a particular point. Rule 32.1 of the
   Federal Rules of Appellate Procedure expressly permits the Court to cite to unpublished
   opinions that have been issued on or after January 1, 2007. Fed. R. App. P. 32.1(a).


                                                 2
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 3 of 17 PageID 111




         On or around April 15, 2011, Garcia and his codefendants conspired to

   commit aggravated sexual assault against H., a 13-year-old girl with whom

   Garcia was acquainted. At around 11:00 p.m. that evening, H. was babysitting

   in an apartment located in NASSIG. Garcia and H. exchanged text messages,

   and at Garcia’s invitation, H. met Garcia and the codefendants outside the

   apartment. At a certain point, H. invited Garcia, Jackson, and Conner to come

   back inside the apartment, where they sat on an L-shaped couch. H. went to

   check on the infant she was babysitting, and after she returned, Garcia and the

   codefendants began touching H. and “tickling” her.

         This conduct quickly escalated as Garcia restrained H.’s legs as
         Conner restrained her wrists and Jackson sat on her abdomen.
         While Jackson and Conner restrained H., Garcia untied the
         drawstring of H.’s shorts and then removed her shorts and
         underwear. During this time, H. was struggling, kicking, and
         telling the defendants to “stop” and “get off.” While H. was being
         restrained, Garcia then knowingly digitally penetrated H.’s
         genitals with the intent to arouse and gratify his sexual desire.
         Garcia also rubbed H.’s vagina with one hand while continuing to
         hold her legs with the other. Jackson then switched places with
         Garcia to allow Jackson to rub H.’s breasts and vagina through her
         clothing. Jackson and Garcia then restrained H. while Conner
         digitally penetrated her genitals with the intent to arouse and
         gratify his sexual desire. After several minutes, the defendants
         released H. and left the apartment residence.

   Plea Agreement at 15-16; (Civ. Doc. 5-1, Plea Transcript at 46-47).

         More than five years after the incident, on October 13, 2016, the United

   States filed an information against Garcia and his codefendants, charging them

   with conspiracy to commit aggravated sexual abuse of a minor, in violation of


                                          3
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 4 of 17 PageID 112




   18 U.S.C. §§ 371 and 3261(a)(1). (Crim. Doc. 16, Information). By that time, the

   United States and Garcia – who was represented by a federal public defender –

   had already negotiated a pre-indictment plea agreement and waiver of

   indictment, which were originally executed on April 7, 2016. See Response at

   15; Plea Agreement at 11; (Crim. Doc. 17, Waiver of Indictment). On December

   2, 2016, Garcia appeared before the Court, where he re-executed the waiver of

   indictment and pleaded guilty to the one-count Information. See generally Plea

   Transcript. Garcia, like his codefendants, also executed a waiver of the statute

   of limitations. Id. at 38-39; (Civ. Doc. 5-2, Waiver of Statute of Limitations). The

   Magistrate Judge who presided over the plea colloquy reported:

         After cautioning and examining Defendant under oath concerning
         each of the subjects mentioned in Rule 11, I determined that the
         guilty plea was knowledgeable and voluntary, and that the offense
         charged is supported by an independent basis in fact containing
         each of the essential elements of such offense. I therefore
         recommend that the plea of guilty be accepted and that Defendant
         be adjudged guilty and have sentence imposed accordingly.

   (Crim. Doc. 51, Report and Recommendation Concerning Plea of Guilty). The

   Court accepted Garcia’s guilty plea and adjudicated him guilty of the single

   offense charged. (Crim. Doc. 55, Acceptance of Plea).

         On March 6, 2017, the Court sentenced Garcia to a term of 30 months in

   prison, followed by a three-year term of supervised release. See Judgment.

   Garcia did not file a notice of appeal. This § 2255 Motion timely followed.




                                            4
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 5 of 17 PageID 113




         II.     Discussion

         Pursuant to Title 28, United States Code, Section 2255, a person in

   federal custody may move to vacate, set aside, or correct his sentence. Section

   2255 permits collateral relief on four grounds: (1) the sentence was imposed in

   violation of the Constitution or laws of the United States; (2) the court lacked

   jurisdiction to impose the sentence; (3) the imposed sentence exceeded the

   maximum authorized by law; and (4) the imposed sentence is otherwise subject

   to collateral attack. 28 U.S.C § 2255(a) (2008). Only jurisdictional claims,

   constitutional claims, and claims of error that are so fundamentally defective

   as to cause a complete miscarriage of justice will warrant relief through

   collateral attack. United States v. Addonizio, 442 U.S. 178, 184-86 (1979);

   Spencer v. United States, 773 F.3d 1132, 1138 (11th Cir. 2014) (en banc) (“[A]

   district court lacks the authority to review the alleged error unless the claimed

   error constitute[s] a fundamental defect which inherently results in a complete

   miscarriage of justice.” (internal quotation marks omitted)). The Supreme

   Court has recognized that a petitioner’s claim that he received ineffective

   assistance of counsel in violation of the Sixth Amendment is properly brought

   in a collateral proceeding under § 2255. Massaro v. United States, 538 U.S. 500,

   504 (2003).

         To establish ineffective assistance of counsel, a § 2255 petitioner must

   demonstrate both: (1) that his counsel’s conduct amounted to constitutionally


                                          5
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 6 of 17 PageID 114




   deficient performance, and (2) that counsel’s deficient performance prejudiced

   his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984); Martin v.

   United States, 949 F.3d 662, 667 (11th Cir. 2020). In determining whether the

   petitioner has satisfied the first requirement, that counsel performed

   deficiently, the Court adheres to the standard of reasonably effective assistance.

   Weeks v. Jones, 26 F.3d 1030, 1036 (11th Cir. 1994) (citing Strickland, 466 U.S.

   at 688). The petitioner must show, in light of all the circumstances, that

   counsel’s performance fell outside the “‘wide range of professionally competent

   assistance.’” Scott v. United States, 890 F.3d 1239, 1258 (11th Cir. 2018)

   (quoting Payne v. Allen, 539 F.3d 1297, 1315 (11th Cir. 2008)). In other words,

   “[t]he standard for effective assistance of counsel is reasonableness, not

   perfection.” Brewster v. Hetzel, 913 F.3d 1042, 1056 (11th Cir. 2019) (citing

   Strickland, 466 U.S. at 687). To satisfy the second requirement, that counsel’s

   deficient performance prejudiced the defense, the petitioner must show a

   reasonable probability that, but for counsel’s error, the result of the proceeding

   would have been different. Martin, 949 F.3d at 667 (citing Padilla v. Kentucky,

   559 U.S. 356, 366 (2010)). In determining whether a petitioner has met the two

   prongs of deficient performance and prejudice, the Court considers the totality

   of the evidence. Strickland, 466 U.S. at 695. However, because both prongs are

   necessary, “there is no reason for a court… to approach the inquiry in the same

   order or even to address both components of the inquiry if the defendant makes


                                           6
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 7 of 17 PageID 115




   an insufficient showing on one.” Id. at 697; see also Wellington v. Moore, 314

   F.3d 1256, 1261 n.1 (11th Cir. 2002) (“We need not discuss the performance

   deficiency component of [petitioner’s] ineffective assistance claim because

   failure to satisfy the prejudice component is dispositive.”).

         A. Ground One

         First, Garcia alleges that his federal public defender gave ineffective

   assistance by failing to seek dismissal of the “indictment” on statute-of-

   limitations grounds. § 2255 Motion at 7; Memorandum at 3-4. Garcia alleges

   that 18 U.S.C. § 3282(a), which imposes a five-year statute of limitations for

   charging non-capital offenses, applies to the offense charged in this case.

   Because the United States filed the Information more than five years after the

   offense occurred, Garcia alleges that the Information was untimely and counsel

   should have sought its dismissal.

         This claim lacks merit and is refuted by the record. First, Garcia waived

   any statute-of-limitations defense or claim of pre-plea ineffective assistance

   when he knowingly and voluntarily pleaded guilty to the Information. “A

   defendant who enters a plea of guilty waives all nonjurisdictional challenges to

   the constitutionality of the conviction, and only an attack on the voluntary and

   knowing nature of the plea can be sustained.” Wilson v. United States, 962 F.2d

   996, 997 (11th Cir. 1992) (citation omitted). Thus, “[b]y pleading guilty, a

   defendant waives any ineffective assistance of counsel claim as it involved pre-


                                           7
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 8 of 17 PageID 116




   plea issues.” Edwards v. United States, No. 17-10322-D, 2018 WL 3586866, at

   *1 (11th Cir. Jun. 4, 2018) (denying certificate of appealability) (citing Wilson,

   962 F.2d at 997). See also Bullard v. Warden, Jenkins Corr. Ctr., 610 F. App’x

   821, 824 (11th Cir. 2015) (petitioner waived claim that counsel was ineffective

   for not filing a motion to suppress where petitioner did not allege that counsel’s

   failure rendered his guilty plea involuntary).

         Notably, Garcia’s “claim of ineffective assistance is not about his decision

   to plead guilty.” Wilson, 962 F.2d at 997. Rather, he simply alleges that counsel

   should have moved to dismiss the Information as untimely. But this allegation

   has no bearing on the knowing and voluntary nature of his guilty plea. Indeed,

   Garcia specifically acknowledged the statute of limitations issue during the plea

   colloquy, and stated under oath that he knowingly and voluntarily waived the

   defense as part of his negotiated Plea Agreement. Plea Tr. at 38-39. Garcia

   further stated, under oath, that he had discussed available defenses with

   counsel and that he was satisfied with counsel’s representation. Id. at 23-24,

   53-54. The remainder of the plea colloquy demonstrates that Garcia knowingly

   and voluntarily waived indictment and pleaded guilty to the one-count

   Information. Id. at 12-19, 21-30, 32-57. In doing so, he waived any claim that

   counsel was ineffective for not moving to dismiss the charge on statute-of-

   limitations grounds.




                                           8
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 9 of 17 PageID 117




          Moreover, Garcia’s claim is premised on the belief that the statute of

   limitations had expired, but that is not necessarily true. Title 18, United States

   Code, Section 3283 provides an extended statute of limitations for offenses

   “involving” the abuse of children. Specifically, 18 U.S.C. § 3283 states:

          [n]o statute of limitations that would otherwise preclude
          prosecution for an offense involving the sexual or physical abuse, or
          kidnaping, of a child under the age of 18 years shall preclude such
          prosecution during the life of the child, or for ten years after the
          offense, whichever is longer.

   18 U.S.C. § 3283. Although the Information did not formally cite one of the

   federal child sex abuse statutes, see, e.g., 18 U.S.C. §§ 2241(c), 2243, it charged

   Garcia with conspiracy under § 371 to commit aggravated sex abuse of a minor,

   see Information. The facts alleged in the Information, and later admitted by

   Garcia, were consistent with aggravated child sex abuse under § 2241(c) 4 and

   sex abuse of a minor under § 2243. 5 Thus, the charged offense arguably

   “involved” child sex abuse for purposes of 18 U.S.C. § 3283’s extended


   4       The Information charged, and Garcia admitted, that (1) he knowingly engaged in a
   sexual act with H. by digitally penetrating her genitalia, (2) he and his codefendants forcibly
   restrained H. while they assaulted her, (3) H. was at least 12 years old but less than 16 years
   old at the time of the offense, (4) H. was at least four years younger than Garcia (who was 18
   at the time), and (5) the acts occurred within the special maritime or territorial jurisdiction of
   the United States. Information at 2-4; Plea Agreement at 12-16; see also 11th Cir. Crim.
   Pattern Jury Instr. O79.4.

   5      The Information charged, and Garcia admitted, that (1) he knowingly engaged in a
   sexual act with H. by digitally penetrating her genitalia, (2) H. was at least 12 years old but
   less than 16 years old at the time of the offense, (3) H. was at least four years younger than
   Garcia, and (4) the acts occurred within the special maritime or territorial jurisdiction of the
   United States. Information at 2-4; Plea Agreement at 12-16; see also 11th Cir. Crim. Pattern
   Jury Instr. O80.


                                                   9
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 10 of 17 PageID 118




    limitations period. See Weingarten v. United States, 865 F.3d 48, 58-60 (2d Cir.

    2017) (rejecting claim that defense counsel was ineffective for failing to raise a

    statute-of-limitations defense to a sex trafficking charge under § 2423,

    observing that Congress meant to cast a wide net when applying § 3283 to any

    offense that “involves” child sex abuse, and concluding that a fact-based

    approach is plausible in determining whether § 3283 applies); United States v.

    Schneider, 801 F.3d 186, 195-97 (3d Cir. 2015) (rejecting defendant’s argument

    that § 3283’s extended statute of limitations applies only if sex abuse of a minor

    is an “essential ingredient” of the charged offense). Because the United States

    filed the Information within 10 years of when the offense occurred, the

    Information would have been timely under § 3283.

          Finally, even if the Information’s failure to formally cite a child sex abuse

    statute meant that the five-year statute of limitations applied, it was still in

    Garcia’s best interests to waive the statute of limitations and plead guilty to the

    conspiracy charge under the Plea Agreement. Conspiracy to commit an offense

    against the United States, in violation of 18 U.S.C. § 371, carries no mandatory

    minimum sentence and a maximum sentence of five years in prison. In contrast,

    aggravated sexual abuse of a minor under § 2241(c) carries a mandatory

    minimum sentence of 30 years in prison, and sexual abuse of a minor under §

    2243(a) carries a mandatory minimum sentence of 15 years in prison. The

    United States could have charged Garcia with either of these offenses, in which


                                            10
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 11 of 17 PageID 119




    case § 3283’s extended statute of limitations certainly would have applied.

    Based on the facts admitted, Garcia stood a very strong chance of conviction of

    one of these serious crimes. However, under the Plea Agreement, the United

    States promised “not to charge defendant with committing any other federal

    criminal offenses known to the United States Attorney’s Office at the time of

    the execution of this agreement, related to the conduct giving rise to this Plea

    Agreement.” Plea Agreement at 3. Thus, the Plea Agreement and waiver of the

    statute of limitations spared Garcia from a 15- or 30-year potential mandatory

    minimum sentence and allowed him to plead guilty to an offense that carried a

    five-year maximum penalty. The Plea Agreement unquestionably benefited

    Garcia.

          For all of these reasons, the Court finds that Garcia waived the allegation

    of ineffective assistance in Ground One through his knowing and voluntary

    guilty plea, and the claim is meritless anyway. As such, relief on Ground One

    is due to be denied.

          B. Ground Two

          Next, Garcia claims that counsel gave ineffective assistance by not

    seeking to dismiss the charge on the ground that the government violated his

    constitutional right to a speedy trial. § 2255 Motion at 8; Memorandum at 3-6.

    Garcia argues that the government violated his right to a speedy trial by

    unreasonably delaying the filing of the Information. According to Garcia, the


                                           11
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 12 of 17 PageID 120




    government waited five years to file charges in order to gain a tactical

    advantage – namely, to prosecute Garcia as an adult. Garcia points to a letter

    the government sent him in 2014 informing him of its intent to prosecute, which

    Garcia takes to mean that the government had the witnesses and facts available

    to charge the offense two years before it actually did so. Garcia claims that

    counsel should have sought to dismiss the Information with prejudice, and that

    she gave ineffective assistance by not doing so.

          The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the

    accused shall enjoy the right to a speedy and public trial ….” U.S. Const.,

    amend. VI. The speedy-trial safeguard “is activated only when a criminal

    prosecution has begun,” United States v. Marion, 404 U.S. 307, 313 (1971),

    which occurs upon the filing of a formal indictment or information or “the actual

    restraints imposed by arrest,” id. at 320. However, the Supreme Court has

    declined to extend the reach of the Sixth Amendment’s speedy trial protection

    “to the period prior to arrest.” Id. at 321. Under the Speedy Trial Act, if a

    defendant is arrested or served with a summons before he is charged, the

    United States must file an indictment or information within 30 days of the

    defendant being arrested or served the summons. 18 U.S.C. § 3161(b).

          Garcia was never arrested or served a summons. Rather, the United

    States charged him by Information on October 13, 2016, and Garcia waived

    indictment on the same day. Garcia’s initial appearance, arraignment, bond,


                                           12
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 13 of 17 PageID 121




    and plea hearing were then reset for December 2, 2016, at which time he

    pleaded guilty and posted bond. (Crim. Doc. 37, Unsecured Appearance Bond).

    Garcia remained free until his post-sentencing self-surrender date of April 17,

    2017. See Presentence Investigation Report (PSR) (Crim. Doc. 75) at p. 1;

    Judgment at 2. In addition, Garcia entered a guilty plea only 50 days after the

    United States filed the Information. See 18 U.S.C. § 3161(c) (requiring that,

    absent excludable time, a defendant be brought to trial within 70 days of the

    defendant being charged by indictment or information). As such, Garcia’s

    complaint regarding the delay in filing the Information does not implicate the

    Sixth Amendment’s right to a speedy trial, nor were Garcia’s rights under the

    Speedy Trial Act otherwise violated.

          The delay in filing federal charges could, however, implicate a different

    right: the Fifth Amendment’s right to due process. The statute of limitations is

    the main safeguard against the government bringing a stale criminal

    charge. Marion, 404 U.S. at 322. “But, the Due Process Clause can bar an

    indictment even when the indictment is brought within the limitation period.”

    United States v. Foxman, 87 F.3d 1220, 1222 (11th Cir. 1996). To have a charge

    dismissed based on unjustified pre-indictment (or pre-information) delay, a

    defendant must prove “1) that the delay caused actual prejudice to the conduct

    of his defense and 2) that the delay was the product of deliberate action by the




                                           13
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 14 of 17 PageID 122




    government designed to gain a tactical advantage.” United States v. Benson,

    846 F.2d 1338, 1341 (11th Cir. 1988) (citations and footnote omitted).

          Here, Garcia has failed to show that the delay in filing the Information

    caused actual prejudice, or that it was the product of deliberate action by the

    government to gain a tactical advantage. For one, Garcia does not detail how he

    suffered “actual prejudice” other than the fact of his conviction. Second, Garcia’s

    argument for how the government gained a tactical advantage is baseless. He

    asserts that the government waited to file the charge so that it could prosecute

    him as an adult. Memorandum at 5. But Garcia admitted, and the record

    establishes, that he was 18 years old when he committed the offense and that

    the victim was 13 years old at that time. See Plea Agreement at 14-16; see also

    PSR at p. 2 (reflecting Garcia’s date of birth in 1992). Thus, the government

    acquired no tactical advantage in this respect by waiting to file charges.

    Because Garcia has failed to establish that the government unjustifiably

    delayed filing the Information, he has failed to establish that counsel gave

    ineffective assistance by failing to seek dismissal of the Information on that

    ground. Freeman v. Attorney General, 536 F.3d 1225, 1233 (11th Cir. 2008) (“A

    lawyer cannot be deficient for failing to raise a meritless claim.”).

          In any event, Garcia waived this claim through his knowing and

    voluntary guilty plea. Wilson, 962 F.2d at 997. As previously noted, “[b]y

    pleading guilty, a defendant waives any ineffective assistance of counsel claim


                                            14
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 15 of 17 PageID 123




    as it involved pre-plea issues.” Edwards, No. 17-10322-D, 2018 WL 3586866, at

    *1 (citing Wilson, 962 F.2d at 997). And, this “claim of ineffective assistance is

    not about his decision to plead guilty.” Wilson, 962 F.2d at 997. Garcia

    acknowledged at the plea colloquy, under oath, that he had discussed available

    defenses with his attorney, that he waived any defenses by pleading guilty, and

    that he was satisfied with his attorney’s advice and representation. Plea Tr. at

    23-24, 53-55. Because Ground Two does not implicate the knowing and

    voluntary nature of Garcia’s plea, he waived it by his decision to plead guilty.

    As such, relief on this ground is due to be denied. 6

           III.   Certificate of Appealability

           The undersigned opines that a certificate of appealability is not

    warranted. This Court should issue a certificate of appealability only if the

    petitioner makes “a substantial showing of the denial of a constitutional right.”

    28 U.S.C. § 2253(c)(2). To make this substantial showing, Garcia “must

    demonstrate that reasonable jurists would find the district court's assessment

    of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S.

    274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that

    “the issues presented were ‘adequate to deserve encouragement to proceed


    6      In the Reply brief, Garcia alleges for the first time that he was unaware that the victim
    was 13 years old, and that he had no reason to suspect that she was less than 16 years old.
    Reply at 2. However, Garcia waived any mistake-of-age defense through his guilty plea.
    Moreover, Garcia cannot amend the § 2255 Motion by raising new claims for the first time in
    a reply brief.


                                                  15
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 16 of 17 PageID 124




    further,’” Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003) (quoting Barefoot

    v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

          Where a district court has rejected a petitioner’s claims on the merits, the

    petitioner must demonstrate that reasonable jurists would find the district

    court’s assessment of the claims debatable or wrong. See Slack, 529 U.S. at 484.

    However, when the district court has rejected a claim on procedural grounds,

    the petitioner must show that “jurists of reason would find it debatable whether

    the petition states a valid claim of the denial of a constitutional right and that

    jurists of reason would find it debatable whether the district court was correct

    in its procedural ruling.” Id. Upon consideration of the record as a whole, this

    Court will deny a certificate of appealability.

          As such, and in accordance with the Rules Governing Section 2255 Cases

    in the United States District Courts, it is hereby ORDERED:

       1. Petitioner Francisco A. Garcia, Jr.’s Motion Under 28 U.S.C. § 2255 to

          Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

       2. The Clerk is directed to enter judgment in favor of the United States and

          against Garcia, and close the file.

       3. If Garcia appeals the denial of the petition, the Court denies a certificate

          of appealability. Because this Court has determined that a certificate of

          appealability is not warranted, the Clerk shall terminate from the

          pending motions report any motion to proceed on appeal as a pauper


                                            16
Case 3:17-cv-01270-MMH-JBT Document 7 Filed 02/02/21 Page 17 of 17 PageID 125




            that may be filed in this case. Such termination shall serve as a denial

            of the motion.

            DONE AND ORDERED at Jacksonville, Florida this 2nd day of

    February, 2021.




    lc 19

    Copies:
    Counsel of record
    Petitioner




                                           17
